                Case 1:20-cr-00360-AKH Document 14 Filed 08/28/20 Page 1 of 2




Writer’s Direct Number                                                               Writer’s E-mail Address
212.756.2830                                                                          Barry.Bohrer@srz.com




                                            August 28, 2020


    VIA ECF

    Honorable Robert W. Lehrburger
    United States District Court for the Southern District of New York
    Daniel Patrick Moynihan United States Courthouse
    500 Pearl Street
    New York, New York 10007

                      Re: U.S. v. Hu, No. 20-cr-00360 (AKH)

    Dear Judge Lehrburger:

                   We represent Defendant David Hu in the above-referenced action, and write to
    respectfully request an additional three week extension of the deadline set forth in Your Honor’s
    July 17, 2020 Bail Disposition order (ECF No. 6) for Mr. Hu to complete the process of securing
    his bail bond with a mortgage for his home in West Orange, New Jersey. Counsel for the United
    States has no objection to this request.

                    Your Honor’s order set the deadline for Mr. Hu to secure his bail bond for August
    7, 2020. We wrote the Court on August 7 seeking an extension of that deadline until August 28.
    (ECF No. 11.) As set forth in our prior letter, that extension was necessary because Mr. Hu was
    required to submit the executed documents establishing that security interest to the Essex County
    Register of Deeds and Mortgages in Essex County, New Jersey by mail, rather than in person,
    due to the COVID-19 public health emergency. The need to file those documents by mail
    caused a delay in the time required to obtain as-filed copies demonstrating that the security
    interest has been recorded, which we intend to provide as soon as they are received.

                  Although Mr. Hu’s counsel was informed on August 26 by the Clerk of the Essex
    County Register for Deeds and Mortgages that the mortgage and Affidavit to Authorize
    Judgment have been officially recorded, we still have not received the as-filed copies of those
    documents. Further, Mr. Hu’s counsel was advised by the Clerk that it may take another week
    for those documents to be mailed and that it was not possible to send copies via fax or email.
    Accordingly, we hereby respectfully request an additional extension of the deadline for up to


    DOC ID - 34961193.1
            Case 1:20-cr-00360-AKH Document 14 Filed 08/28/20 Page 2 of 2

Honorable Robert W. Lehrburger
August 28, 2020
Page 2

three weeks, until September 18, 2020, to allow sufficient time for those documents to be
delivered via mail. We will provide them as soon as we receive them.

                                            Respectfully Submitted,

                                            /s/ Barry A. Bohrer



cc:      Counsel of record (via ECF)




DOC ID - 34961193.1
